Citation Nr: 0732277	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death. 

The appellant seeks benefits as the veteran's surviving 
spouse.  

The appellant testified before the Board sitting at the RO in 
August 2007.  A transcript of the hearing is associated with 
the claims file. 


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002.  The cause of 
death listed on the death certificate was metastatic 
hepatoma. 

2.  The veteran did not have any service-connected 
disabilities at the time of his death.  

3.  The veteran's metastatic hepatoma first manifested many 
years after service and is not related to any aspect of 
service including exposure to herbicides or a post-service 
episode of serum hepatitis. 

CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.    Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, the RO sent correspondence in July 2003 and January 
2004, which informed the appellant of the information and 
evidence VA was to provide and which the appellant was to 
provide.  While the letters did not explicitly ask that the 
appellant provide any evidence in her possession that 
pertains to the claim, she was advised of the types of 
evidence that could substantiate the claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in her possession.  

The correspondence did not provide adequate notice that that 
service connection was not in effect for any disability or of 
the criteria to establish service connection for the 
disabilities that were the cause of the veteran's death.  
However, it is clear that the appellant was aware of the 
requirements to establish service connection in the situation 
where service connection had not been established during the 
veteran's lifetime.  In her and her representatives' 
statements, it was argued that the veteran's metastatic 
hepatoma was due to exposure to herbicides during service or 
because he had been diagnosed with serum hepatitis in service 
that later caused the hepatoma.  Furthermore, in 
correspondence in August 2005, the appellant stated that she 
had no additional medical evidence to submit.  

Given her contentions, the appellant has demonstrated her 
affirmative understanding, i.e., she had actual knowledge of 
what was necessary to substantiate her claim.  Thus, the 
purpose of the notice, to ensure that she had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because she had actual knowledge of what was 
necessary to substantiate her claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (holding that actual knowledge by the claimant 
cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
Accordingly, VA has satisfied its duty to notify the 
appellant. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in the U.S. Marine Corps with a primary 
occupational specialty as a cook.  The appellant contends 
that the veteran served in East Asia and that the cause of 
the veteran's death, metastatic hepatoma was the result of 
contracting serum hepatitis (hepatitis B) and/or exposure to 
herbicides in service.

The veteran died on February [redacted], 2002.  The cause of death 
listed on the death certificate was metastatic hepatoma.  The 
veteran did not have any service-connected diseases or 
disabilities at the time of his death.  

When a veteran dies from a service-connected disability, his 
surviving spouse is entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002).  

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

Service Connection Secondary to Hepatitis B

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a disability at the time of 
death; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 
13 Vet. App. 1 (1999).  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected. 38 C.F.R. § 3.310.

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a).  However, hepatitis is not 
among the applicable chronic diseases.  

Service medical records are silent for any symptoms, 
diagnosis, or treatment for hepatoma or hepatitis in service.  
The records showed that the veteran was assigned to a Marine 
Aviation Support Squadron in Japan and Okinawa for more than 
one year.  

In June 1973, nine months after discharge, the veteran sought 
treatment at a VA hospital for nausea, jaundice, and pain in 
the right hypochondrium for the previous two to three weeks.  
Blood tests upon admission showed positive hepatitis-
associated antigen.  However, after treatment and bed rest, 
two subsequent tests were negative.  The veteran was 
discharged after one month of inpatient care.  There is no 
record of any recurrent symptoms or follow-up examinations.  
In August 1973, the RO denied a non-service-connected pension 
for serum hepatitis because the veteran was not totally and 
permanently disabled.   

In April 2001, the veteran injured his shoulder in a 
workplace accident.  After experiencing continued pain and 
swelling with no relief from chiropractic procedures, the 
veteran sought treatment from a number of private physicians.  
In June 2001, a physician noted the veteran's history of 
hepatitis in 1973.   In July 2001, imaging studies showed 
bone lesions in the vicinity of the shoulder and in the 
liver.  In August 2001, a pathologist noted that the results 
of a biopsy were consistent with hepatocellular carcinoma.  A 
pathologist and an oncologist agreed that the primary site of 
the cancer was the liver with metastasis to the bone in the 
left shoulder region.  The veteran received radiotherapy to 
the shoulder but declined systemic therapy.   The veteran's 
disease progressed, and he died in hospice care.  Although 
the private records contain some results of blood tests, none 
showed any tests for hepatitis antigen or antibody, and none 
of the physicians commented on a relationship between 
hepatitis in 1973 and hepatobiliary cancer in 2001.  

In an August 2007 Board hearing, the appellant cited 
Dorland's Illustrated Medical Dictionary, 29th Edition, for 
the proposition that hepatitis B is endemic worldwide and 
that the causative virus can remain in some patients after 
recovery from acute symptoms and later cause chronic 
hepatitis and hepacellular carcinoma.  

After reviewing the evidence, to include the hearing 
testimony, the Board concludes that direct service connection 
for the cause of the veteran's death, metastatic hepatoma, is 
not warranted because the disease first manifested not 
earlier than 2001 and because there is no medical evidence 
that it was related to any aspect of service.  

The Board further concludes that service connection for 
hepatitis B with secondary service connection for hepatoma is 
not warranted.  There is no evidence of hepatitis in service, 
and the veteran's symptoms of the disease did not manifest 
until nine months after service.  Regrettably, the 
presumption of service connection for a chronic disease for 
symptoms manifesting within one year after service is not 
available for hepatitis B.  The Board reviewed the cited 
medical reference which also noted the incubation period for 
the disease averages about 90 days and ranges from 40 to 180 
days.  As the veteran developed symptoms of hepatitis over 
eight months after service, the weight of medical evidence is 
that the virus incursion did not occur in service.  
Furthermore, VA treatment records from July 1973 showed that 
blood tests for hepatitis antigen were negative on two 
occasions during the veteran's recovery, demonstrating that 
the virus was no longer present.  There is no evidence that 
the veteran experienced any recurrent infections or chronic 
episodes later in life.  Finally, although the veteran's 
physicians noted that he had hepatitis in 1973, none 
commented on a relationship between that earlier episode and 
his hepatoma.  The attending physician did not list hepatitis 
as a contributing cause of death.  

VA will obtain a medical opinion if the evidence of record is 
insufficient to decide the claim and there is competent lay 
or medical evidence that the veteran suffered a disease or 
injury in service and the evidence indicates that the claimed 
disability is associated with that disease or injury or 
another service connected disability.  38 C.F.R. § 3.159 (c) 
(4).   Here, the appellant contends that the cause of the 
veteran's death is associated with the episode of hepatitis 
in 1973.  However, the veteran suffered that disease after 
service.  Therefore, a medical opinion is not necessary to 
decide the claim. 

Service Connection based on Exposure to Herbicide

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above.   Update 2004 also categorized certain health outcomes 
as having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include hepatobiliary 
cancer.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era does not exist for a number of health outcomes including 
hepatobiliary cancers and any other conditions for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).  

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Service personnel and medical records showed that the veteran 
had overseas duty in a Marine Aviation Support Squadron and 
that his primary military occupation was a cook.  Service 
medical records are silent for any symptoms, diagnoses, or 
treatment for hepatoma or for any acute exposure to 
herbicide.  He was not awarded the Vietnam Service Medal.  
There is no evidence that his duties involved direct contact 
with herbicide.  Although the appellant stated that the 
veteran visited the Republic of Vietnam, there is no evidence 
of any service in Vietnam.  Therefore, the Board concludes 
that the veteran was not exposed to herbicide in service.  
Even if the veteran did visit Vietnam and was exposed to 
herbicide, the Secretary has concluded that there is 
competent scientific and medical evidence of no association 
between herbicide and hepatobiliary cancer.  Therefore, 
neither direct nor presumptive service connection for 
hepatoma is warranted due to exposure to herbicide.    

Regrettably, the weight of the credible evidence demonstrates 
that the cause of the veteran's death, metastatic hepatoma, 
first manifested many years after service and is not related 
to any aspect of active service including post-service 
hepatitis or exposure to herbicides.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  


Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


